 SILVER BAKERYINC. OF NEWTON421tered into an agreement including that local as a "Signatory LocalUnion" in the 1961 contract, as specifically anticipated and providedfor in the contract itself." (2) On September 8 after the agreementincluding Local 217 as a "Signatory Local Union" in the 1961 con-tract, the Employer and the "Signatory Local Unions of the Inter-national Brotherhood of ElectricalWorkers (AFL-CIO)" enteredinto an agreement amending the 1961 contract by including thereina pension plan for the benefit of employees of the Employer, includ-ing, among others, those in the Ogden plant. (3) Beginning inDecember 1962 the Employer and the Council as the "authorizedbargaining agents for all the locals listed in the contract," includingLocal 217, entered into negotiations for a new agreement. (4) Thisagreement, signed on October 9, 1963, is in all essential respects thesame as the 1961 agreement which the Board has already found estab-lished a multiplant unit.In view of the foregoing, we find that the Ogden plant employees'unit has been effectively merged into the multiplant unit.We shalltherefore grant the motion to dismiss the instant petition, whichrequests an election among employees in a single-plant unit.10[The Board dismissed the petition.]6See footnote 5, above.SUGould-National Batteries,Inc,146 NLRB 1142,relied onby the Employer,in whichthe Boardfound appropriatea single-plantunit at the Employer's Houston,Texas, plant,isdistinguishablefrom the instantcase.In that case,unlike the situation here, theHouston plant apparentlyhad a single-plant bargaininghistory forsome 7 years priorto the certification,and, moreover,the partiesthere stipulatedthat a single-plant unit wasappropriate.Foilthe reasons stated inGould-NationalBatteries,146NLRB 1138,we alsofind no meritin the Employer'sreliance on the GeneralCounsel's ruling in refusing toissue a complaint inGould-National Batteries,Inc.,Case No. 18-CA-1542.As we dismissthe petitionfor the reasons indicated,we find it unnecessary to considerother contentionsraised by Local 217.Silver Bakery Inc. of NewtonandCharles T. O'BrienLocal 45, American Bakery and Confectionery Workers Inter-national Union(AFL-CIO)andKenneth McLellan, SpecialTrustee;Local 45, American Bakery and Confectionery Work-ers International Union(AFL-CIO)andBakers Union LocalNo. 45 affiliated with Bakery and Confectionery WorkersInternational Union of AmericaandCharles T. O'Brien.CasesNos. 1-CA-3739 and 1-CB-753. - December 16, 1964DECISION AND ORDEROn January 13; 1964, prior to taking evidence on the merits, TrialExaminer W. Gerard Ryan granted Respondents' motion and dis-150 NLRB No. 45. 422DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissed the complaint herein on the ground that the issuance thereofwas barred by Section 10(b) of the Act. The General Counsel andthe Charging Party petitioned for review of the Trial Examiner'sruling, and on April 2, 1964, the Board issued its Order which pro-vided,inter alit,that the case be remanded "for further hearing onall issues and for the preparation and issuance of an appropriateDecision" by the Trial Examiner.Thereafter, on August 12, 1964,Trial Examiner Ryan issued his Decision finding that, while theconduct of the Respondent Employer and Respondent Union wassuch as would upon a proper complaint constitute violations of Sec-tion 8(a) (3) and (1) and 8(b) (2) and (1) (A), respectively, thecomplaint herein was barred by Section 10(b) of the Act.Accord-ingly, the Trial Examiner again recommended that the, complaintbe dismissed.Thereafter, the General Counsel filed exceptions tothe Trial Examiner's recommended dismissal of the complaint andthe Respondents filed exceptions to the Trial Examiner's findingsand conclusions that their conduct could constitute violations ofSection 8(a) (3) and (1) and Section 8(b) (2) and (1) (A) of theAct.The General Counsel and Respondents also filed briefs in sup-port of their respective exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing, and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and briefs, and the entire recordin this case and finds merit in the General Counsel's exceptions.Ac-cordingly, the Board adopts the Trial Examiner's findings, conclu-sions, and recommendations only to the extent consistent with ourDecision and Order.We agree with the Trial Examiner that the conduct of the Re-spondent Employer and Respondent Union was such as would con-stitute violations of Section 8(a) (3) and (1) and Section 8(b) (2)and (1) (A) of the Act.However, we are of the opinion, for thereasons here set forth, that the Trial Examiner erred in recommend-ing the dismissal of the complaint.The relevant facts upon which the Trial Examiner predicated hisrecommendations for the dismissal of the complaint may be sum-marized as follows :Respondent Employer is engaged in the business of preparationand retail sale of bakery products.At all times material hereinRespondent Employer was a member of an association of bakery SILVER BAKERY INC. OF NEWTON423operators known as the Greater Boston Hebrew Master BakersAssociation, Inc., and under contract with the Respondent Union.By reason of events fully set forth in the Trial Examiner's Decision,George Newman, business agent of Respondent Union, demandedthat the Respondent Employer discharge Charles T. O'Brien, theCharging Party herein, and on February 5, 1962, Respondent Em-ployer complied with Newman's request.On March 8, 1962, O'Brien filed timely charges herein allegingthat he had been discriminatorily discharged in violation of Section8 (a) (3) and (1) of the Act, and that Respondent Union had unlaw-fully caused or attempted to cause such discharge, thereby violatingSection 8(b) (2) and (1) (A) of the Act. On March 13, 1962, anagent of the Board interviewed Phillip Dares, Respondent Employ-er'sprincipal stockholder and general manager, concerning thecase.During the interview the Board agent inquired of the Re-spondent Employer as to its gross volume of business.On the basisof Dores' replies which showed that Respondent Employer's grossvolume of business was less than $500,000 per annum, the Board agentconcluded that Respondent Employer did not meet the Board's juris-dictional standards for retail businesses.The Board agent did notinquire as to Respondent's affiliation with any employer association,nor did Dores volunteer such information.Had it been made knownthat Respondent Employer was a member of the Greater BostonMaster Hebrew Bakers Association there would have been a clearbasis for the Board's assertion of jurisdiction herein.As a result of thecommerce facts gathered, and on a representation that the Boardwould not assert jurisdiction herein, the Board agent on the same dayprocured O'Brien's agreement to withdraw the charges.Thus, onMarch 15, 1962, the Regional Director notified all parties that he hadapproved the withdrawal of the charges "without prejudice."On June 7, 1962, O'Brien filed charges with the MassachusettsState Labor Relations Commission, alleging in substance the someacts which had formed the basis for his charges filed with the Board.On April 22, 1963, Respondent Employer, through its counsel, forthe first time presented evidence that Respondent was affiliated withthe Greater Boston Master Hebrew Bakers Association, an employerassociation whose activities in commerce met the Board's jurisdic-tional standards, and that in fact, the Board has previously assertedjurisdiction over said association.In view of such evidence Re-spondent Employer moved to dismiss the proceedings before theCommission on the ground that the Commission lacked jurisdictionover the case.The following day the Commission granted Respon-dent Employer's motion, finding that Respondent Employer wassubject to the jurisdiction of the Board. 424DECISIONS -OF ;NATIONAL LABOR RELATIONS BOARDThereafter, on June-1, 1963, O'Brien requested the Regional Direc-tor to reinstate the charges and to reopen Cases Nos: 1-CA-3739and 1-CB-753.On July 22, 1963, the Acting Regional Director ad-vised all parties by mail that he was withdrawing his consent to thewithdrawal of the charges and reopening the cases for investigationof their merits, and, on November 12, 1963, pursuant to the directionof the General Counsel, the Regional Director issued the complaintherein.As indicated, the Trial Examiner recommended that the complaintherein be dismissed, being of the opinion that a charge when with-drawn may not be reinstated when more than 6 months have elapsedmerely by the Regional Director's revocation of his earlier approvalof its withdrawal.We do not agree with -the Trial Examiner that Section 10(b)requires the dismissal of the complaint herein.That section, in rele-vant.part, provides "[t]hat no, complaint shall issue based upon anyunfair labor practice occurring more than 6 months prior to thefiling of a charge. . . ." It is undisputed that O'Brien complied withthis statutory requirement by filing charges against both Respondentsduring the statutory period and that the- complaint herein issued onthe basis of these charges.However, Respondents in effect contendthat 10(b) imposes a 6-month limit not only upon the filing ofcharges, but also upon the reopening of cases where charges havebeen filed but withdrawn.In our opinion, Section 10(b) relates only to the actual filing ofcharges.As the Supreme Court has stated, 10(b) constitutes "a pro-vision for a 6-month period of limitations upon thefling ofcharges." 1[Emphasis supplied.]A charge "sets in motion the ma-chinery of an inquiry."2Under Section 3(d) of the Act, exclusivecontrol or disposition of the charge once filed is vested in the GeneralCounsel who "shall have final authority, on behalf of the Board, inrespect to the investigation of charges and the' issuance of com-plaints before the Board...' ." It is clear for example, that a Charg-ing Party cannot maintain an action to compel the General Counselto dismiss a charge or issue a complaint.3 Nor can it Charging Partywithdraw a charge without the consent of the Regional Directoracting in behalf of the General Counsel.4 Thus, it is clear that theGeneral Counsel acting in the public interest to,effectuate the policiesof the Act has virtually unlimited discretion to proceed on- charges1Local LodgeNo 1424,International Association of Machinists(Bryan ManufacturingCo.) v. NL.R.B.,362 U.S 411, 4272N.L.R.B v. Tex-O-Kan FlourMills Company,122 F. 2d 433, 437 (C.A. 5).3Maurice D.Dunn,et at. v.Retail Clerks International Association,Local 1529,et al ,307 F. 2d 285 (C A. 0)4NationalLabor Relations Board,Rules and , Regulations,Series8,as amended,Section 102 9- SILVER BAKERY INC. OF NEWTON425as he deems fit in the exercise of his officesAnd there is nothing inthe Act limiting his authority to issue a complaint once a chargeis filed .6As the charge herein was filed within the 6-month limitation theonly question before us, therefore, is whether the equities in the casecompel 'a dismissal of the complaint and charges in view of the timethat elapsed between the withdrawal of the charge and the RegionalDirector's notice to the parties of his decision to reopen the case.As the charge herein was filed within the 6-month limitation theonly question before us, therefore,- is whether the equities in the casecompel a dismissal of the complaint and charges in view of the timethat elapsed between the, withdrawal of the charge and the RegionalDirector's notice to the parties of his decision to reopen the case.As the Supreme Court explained,, the "policies [of the 6-monthlimitation of Section 10(b)] are to bar litigation over the past events`after. records: have been destroyed, witnesses have gone elsewhere,and recollections of the events in question have become dim and con-fused."' 7Here,,however, there can be no doubt that because of thepending State proceeding documents were preserved, witnesses wereavailable, and recollections kept fresh.At all times the ChargingParty acted promptly, filing his charge about 1 month after hisdischarge; filing his complaint with the Massachusetts State LaborRelations Commission about 11 weeks after he was advised that theBoard lacked jurisdiction; and'requesting that the Regional Directorreopen the case about 6 weeks after Respondent Employer had ob-tained a dismissal of the State proceeding on jurisdictional grounds.Respondents do not claim that they have suffered' any detriment asa result of their reliance upon the withdrawal of the charge.More-over,sinceRespondent Employer took the position before the Com-mission that the Board and not the Commission had jurisdictionover the alleged unfair labor practices, we fail to see wherein Re-spondent Employer may now claim that it is prejudiced because theBoard asserts its jurisdiction.The TrialExaminer,in recommending that the complaint be dis-missed on Section 10(b) grounds relied on the absence of evidencethat Dores fraudulently misinformed the Board investigator withrespect to his membership. Assuming Dores' lack of fraudulent in-tent, the information was nevertheless peculiarly within his knowl-edge and control. Under our view of the controlling legal principlesherein it is of no significance that Dores may not have deliberatelye SeeDunn v. Retail Clerks,footnote3, supra9 See,e g., J. A.Bentley Lumber Company,83 NLRB 803, enfd. 180 F. 2d'641 (C.A. 5) ;Courier Post Publishing Company,d/b/aRadio Station KHMO,102 NLRB 26.7 Local Lodge No. 1424,International Association of Machinists v. 'N.L.R B.,supra,at 419. 426DECISIONS OF NATIONAL LABOR RELATIONS BOARDintended to misinform the Board investigator at the time he wasinterviewed.Moreover, even if the Board agent were to be chargedwith the sole responsibility for the failure of the investigation todisclose the pertinent information, in the circumstances herein thatfactor would not militate against the Regional Director's action inreopening the case.As has been held : 8An administrative agency, charged with the protection of thepublic interest, is certainly not precluded from taking appro-priate action to that end because of mistaken action on its partin the past.... Nor can the principles of equitable estoppel beapplied to deprive the public of the protection of a statute be-causeof mistaken action or lack of action on the part of publicofficials.Under all of the circumstances, therefore, we do not believe thatthe complaint herein should be dismissed because of thelapse oftime between the period when the charge was withdrawn withoutprejudice and the case was reopened by the Acting Regional Direc-tor.Accordingly, as we agreed with the Trial Examiner with re-spect to the merits of the case, we shall issue an appropriate 'remedialorder as to both Respondents.THE REMEDYHaving found that Respondents have engaged in unfair labor prac-tices,we shall require them to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found that Respondent Employer violated the Act by dis-criminatorily discharging Charles T. O'Brien on February 5, 1962,and refusing to reemploy him.The record shows that RespondentEmployer went out of business sometime in March or April 1964.Accordingly we shall not order that Charles T. O'Brien be reinstated.However, as we have also found that both Respondent Employer andRespondent Union 9 are responsible for the discrimination suffered byO'Brien, we shall order them jointly and severally to make Charles T.O'Brien whole for any loss of pay which he may have suffered by rea-son of the discrimination against him by payment to him of a sumof money equal to the amount he normally would have earned as wagesfrom the date of the discrimination, February 5, 1962, to the date onwhich Respondent Employer went out of business, less his net earn-8N.L.R.B. v. Baltimore Transit Company et al.,140 F. 2d 51, 55 (C.A. 4).6As recommended by the Trial Examiner,we shall deferuntil thecompliance stageof this proceeding the determination whether Respondent BakersUnion Local No. 45affiliated with Bakery and Confectionery Workers International Union of America, isliable as a successor to remedy the unfair labor practices of RespondentLocal 45, Ameri-can Bakery and Confectionery Workers International Union(AFL-CIO). SILVER BAKERY INC. OF NEWTON427ings during such period, with backpay and interest thereon to becomputed in the manner prescribed by the Board inF. W. WoolworthCompany,"'andIsis Plumbing cC HeatingCo."We shall also order Respondents to cease and desist from in anylike or related manner infringing upon employees' rights guaranteedby Section 7 of the Act.CONCLUSIONS OF LAW1.Silver Bakery Inc. of Newton, a Massachusetts corporation, isengaged in commerce within the meaning of Section 2(6) and (7) ofthe Act.2.Local 45, American Bakery and Confectionery Workers Interna-tional Union (AFL-CIO), and Bakers Union Local No. 45 affiliatedwith Bakery, and ConfectioneryWorkers International Union ofAmerica, are labor organizations within the meaning of Section 2(5)of the Act.3.By discriminating against Charles T. O'Brien to encouragemembership in Respondent Union, Respondent Employer has engagedin and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (3) and (1) of the Act.4.By causing and attempting to cause Respondent Employer todiscriminate against employees in violation of Section 8(a) (3) of theAct, Respondent Union has violated Section 8(b) (2) and (1) (A) ofthe Act..5.The aforesaid unfair labor practices affect commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended,the National Labor Relations Board hereby orders that:A. TheRespondent,Silver Bakery Inc. of Newton,Massachusetts,its officers,agents, successors,and assigns,shall :1.Cease and desist from :(a)Encouraging membership in Local'45,American Bakery andConfectioneryWorkers International Union(AFL-CIO),or anyother labor organization,by discriminatorily discharging employeesor, in any other manner discriminating against them in regard totheir hire or tenure of employment or any term or condition ofemployment.(b) In any like or related manner interfering with, restraining, orcoercing employees in the exercise of their right to self-organization,to form, join,or assist,the above-named or any other labor organiza-10 90NLRB 28911138 NLRB 716. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions, to bargain collectively through representatives of their ownchoosing, to engage in concerted activities for the purposes of collec-tive bargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such right is affectedby the provisos in Section 8(a) (3) of the Act.2.' Take the following affirmative action which the Board finds willeffectuate the purposes of the Act:(a)Preserve and, upon' request, make available to the Board andits agents, for examination and copying, all payroll records, socialsecurity payment records, timecards, personnel records and reports,and all other records necessary to determine the amount due asbackpay.(b)Post at any offices or places of business maintained by it inNewton, Massachusetts, copies of the attached notice marked "Appen-dix A." 12 Copies of said notice, to be furnished by the Regional Direc-tor of Region 1, shall, after being duly signed by authorized repre-sentatives of the Respondent, be posted by Respondent Silver BakeryInc. of Newton immediately upon receipt thereof, and be maintainedby it for a period of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by said Respondent to insurethat said notices are not altered, defaced, or' covered by any othermaterial.(c)At the same places and under the same conditions as set forthabove,as soon asforwarded by the Regional Director, post copies ofthe attached notice marked "Appendix B."(d)Notify the said Regional Director, in writing, within 10 daysfrom the date of this Decision and Order, what steps the RespondentEmployer has taken to comply herewith.B. Respondent, Local 45, American Bakery and ConfectioneryWorkers International Union (AFL-CIO), its officers, agents, andrepresentatives, shall:1.Cease and desist from :(a)Causing or attempting to cause Respondent Silver Bakery Inc.of Newton, its officers, agents, successors,and assigns,to discriminateagainst employees in violation of Section8(a) (3) ofthe Act. `(b) In any like or related manner restraining or coercing employeesof Respondent Employer, in the exercise of rights guaranteed in Sec-tion 7 of the Act, except to the extent authorized in Section 8(a) (3)of the Act.12 In the event that the Board'sOrder is enforced by a decree of a United States Courtof Appeals,the words"a Decree of the United States Court of Appeals,Enforcing anOrder"shall be substituted for the words"a Decision and Order". SILVER BAKERY INC. OF NEWTON4292.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business office in Boston, Massachusetts, copies ofthe attached notice marked "Appendix B." 13 Copies of said notice, tobe furnished by the Regional Director of Region 1, shall, after beingduly signed by a representative of Respondent Union, be posted im-mediately upon receipt thereof, and be maintained by them for 60consecutive days thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted.(b)Post at the same places and under the same conditions, as soonas they are forwarded by the Regional Director, copies of the attachednotice marked "Appendix A."(c)Mail to the Regional Director for Region 1 signed copies of theattached notice marked "Appendix B" for posting by RespondentEmployer.(d)Notify said Regional Director for Region 1, in writing, within10 days from the date of receipt of this Decision, what steps have beentaken in compliance.C. Respondent, Silver Bakery Inc. of Newton, its officers, agents,successors, and assigns, and Respondent Local 45, American Bakeryand ConfectioneryWorkers International Union (AFL-CIO), itsofficers, agents, and representatives, shall jointly and severally makeCharles T. O'Brien whole for any loss of earnings which he may havesuffered as a result of the discrimination against him, in the mannerset forth in the section of this Decision entitled "The Remedy."See footnote12,supra.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT encourage membership in Local 45, AmericanBakery and Confectionery Workers International Union (AFL-CIO), or any other labor organization, by discriminatorily dis-charging, or in any other manner discriminating against employ-eesin regard to their hire,or tenure of employment or any termsand conditions of employment.-WE wILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the. exercise of their right toself-organization, to form, join, or assist labor organizations tobargain collectively through representatives of their own choosing, 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDand to engage in concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities, except to the extent that such rights maybe affected by an agreement requiring membership in a labor or-ganization as a condition of employment as authorized in Section8(a) (3) of the Act.WE WILL make whole Charles T. O'Brien for any loss of earn-ings which he may have suffered because of the discriminationagainst him.All our employees are free to become, remain, or refrain from be-coming members of the above-named Union, of in any other labororganization.SmvER BAKERY INC. OF NEWTON,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board's RegionalOffice, 24 School Street, Boston, Massachusetts, Telephone No. 523-8100, if they have any questions concerning this notice or compliancewithits provisions.APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL 45, AMERICAN BAKERY AND CON-FECTIONERY WORKERS INTERNATIONAL UNION (AFL-CIO) AND TOALL EMPLOYEES OF SILVER BAKERY INC. OF NEWTONPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that:WE WILL NOT cause or attempt to cause Silver Bakery Inc. ofNewton to discriminate against employees in violation of Section8(a) (3) of the Act.WE WILL NOT in any like or related manner restrain or coerceemployees of Silver Bakery Inc. of Newton in the exercise of theirrights guaranteed in Section 7 of the Act, except to the extentauthorized in Section 8(a) (3) of the Act.WE WILL notify Silver Bakery Inc. of Newton, in writing, andfurnish copies of such notification to Charles T. O'Brien that wehave no objection to his employment by said Company. SILVER BAKERY INC. OF NEWTON431WE WILL make whole Charles T. O'Brien for any loss of payhe may have suffered because of the discrimination against him.LOCAL 45, AMERICAN BAKERY AND CONI ECTIONERYWORKERS INTERNATIONAL UNION (AFL-CIO),Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from thedate of posting, and must not be altered, defaced, or covered by anyother material.Employees may communicate directly with the Board'sRegionalOffice, 24 School Street, Boston, Massachusetts, Telephone No. 523-8100, if they have any questions concerning this notice or compliancewith its provisions.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThisproceedingwas heldbeforeTrialExaminerW. Gerald Ryanat a hearing inBoston,Massachusetts,on January13 and May 25 and 26, 1964, onthe consolidatedcomplaint of General Counsel and the answer of SilverBakeryInc. ofNewton,herein called Respondent Employer; the answerof Local 45, AmericanBakery andConfectioneryWorkersInternationalUnion,herein called RespondentLocal 45,ABC; andthe answer of BakersUnion Local No. 45, affiliatedwith Bakeryand Con-fectioneryWorkersInternational Union of America,' herein called Respondent Local45, B & C.At thehearing held on January13, 1964,motions were heard to dismiss the con-solidated complaint in both cases under Section 10(b) of theAct.At theconclusionof the argument participated in by all the parties, I granted the motions and dismissedthe consolidated complaint on the ground that following the knowledgeable with-drawalof the charges,the charges were extinguished and cannot support the consoli-dated complaint.Thereafterthe GeneralCounsel petitioned the Board for review of my ruling.On April 2, 1964, theBoard issued an order which stated,inter alia:The Board has duly considered the request for review,the motions in opposi-tion thereto, and the entire record in the cases to date. In the opinion of theBoard,the issues herein aresuchthat a full and complete hearing on the factsand circumstances is warranted.Accordingly,we shall grant theGeneral Coun-sel's petition for review and shall remand this proceeding for further hearing onall issues and for the preparation and issuance of an appropriate Decision byTrial ExaminerW. Gerard Ryan.Itis furtherOrder[ed] that,upon conclusion of the hearing, the Trial Exam-iner shall prepare and serve upon the parties aTrialExaminer's Decision con-taining findings, conclusions and recommendations based upon the evidencereceived pursuant to the provisionsof this order,and that following service ofsuch Decision upon the parties,the provisions of Section102.46 of theBoard'sRules and Regulations,Series 8, as amended,shall be applicable.Pursuant to the Board'sOrder,hearings were held in Boston,Massachusetts, onMay 25 and 26, 1964,in which all parties participated.The issues presented were1The name of this Respondent Union conforms to the amendment of complaint at thehearing.775-692-65-vol.150-29 432DECISIONSOF NATIONALLABOR RELATIONS BOARDwhether the consolidated complaint should be dismissed; whether Respondent LocalNo. 45, B & C, is the successor, alter ego, and continuance of Local 45, ABC; whetherLocal 45, ABC, continues to be a labor organization within the meaning of the Act;whether Respondent Employer in Case No. 1-CA-3739 violated Section 8(a) (3) and(1) of the Act; and whether Respondent Union Local 45, ABC, in Case No. 1-CB-753 violated Section 8(b) (2) and (1) (A) of the Act.Counsel for Respondent Employer and counsel for Respondent Union Local No.45, B & C, participated in oral argument.All the parties except Local 45, ABC, havefiled briefs which have been considered.After the close of the hearing the GeneralCounsel filed a motion to strike section IV of the Respondent Employer's brief onthe ground that there is no evidence that Respondent Employer reinstated the Charg-ing Party on April 23, 1963, and discharged him 8 days later for cause. The Respond-ent Employer has filed a memorandum in opposition thereto. The question whetherO'Brien was reinstated in April 1963 was not litigated at the hearing.There was notestimonial evidence on the point.The only evidence bearing on it is contained inO'Brien's affidavit which was not offered in evidenceon that point.The questionwhether the reinstatement was in good faith may be gone into in the compliance stageof the proceeding if such stage is reached.General Counsel's motion to strike partIV of Respondent Employer's brief is therefore denied.No purpose is to be servedby striking the brief in that respect. Instead the matter objected to has been con-sidered and disposed of as above set forth.Upon the entire record in the case, and from my observation of the witnesses,I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENT EMPLOYERAt all times material herein, the Respondent Employer is and has been a Massa-chusetts corporation maintaining its principal office and place of business at 1136Beacon Street in the city of Newton, County of Norfolk, and Commonwealth ofMassachusetts, where it is now and has been continuously engaged in the processingand retail sale of a variety of bakery products.At all times material herein, theRespondent Employer has been a member of the Greater Boston Hebrew MasterBakers Association, Inc. (herein called the Association), and has authorized theAssociation to negotiate and sign collective-bargaining agreements on its behalf. TheAssociation and its members, in the course and conduct of their business, cause andcontinuously have caused at all times herein mentioned, large quantities of foodstuffs,mechanical equipment, and other materials used by them in the processing of bakeryproducts to be purchased and transported in interstate commerce from and throughvarious States of the United States other than the Commonwealth of Massachusetts,and cause and continuously have caused at all times herein mentioned, substantialquantities of bakery products to be sold and transported from said plant in interstatecommerce to States of the United States other than the Commonwealth of Massa-chusetts.Annually, the Association and its members, including Respondent Employer,in the course and conduct of their business operations, sell and distribute products,the gross value of which exceeds $500,000. In addition, the Association and itsmembers, including Respondent Employer, receive at their places of business withinthe Commonwealth of Massachusetts directly from points located outside the Com-monwealth of Massachusetts, materials having a value in excess of $50,000 annually.The complaint alleged, the answers admitted, and I find that the Association is andhas been engaged in commerce within the meaning of the Act.The complaint alleged, the answers admitted, and I find that the RespondentEmployer, as a member of the Association, is and has been engaged in commercewithin the meaning of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDRespondent Local 45, ABC, is a labor organization within the meaning of Section2(5) of the Act, and has had its principal office and place of business at 1165 BluehillAvenue, Boston, MassachusettsRespondent Local 45, B & C, is a labor organization within the meaning of Section2(5) of the Act, and has its principal place of business at 1165 Bluehill Avenue,Boston, Massachusetts. SILVER BAKERY INC. OF NEWTON433III.THE PROCEDURAL QUESTIONThe Section 10(b) IssueThe parties stipulated the following facts:1.On March 8, 1962, O'Brien filed a charge in Case No. 1-CA-3739 againstRespondent Employer and in Case No. 1-CB-753 against Respondent Local 45, ABC.2.On March 13, 1962, an agent of the Board interviewed Philip Dores, RespondentEmployer's principal stockholder and general manager.The Board agent madeinquiries respecting Respondent Employer's gross volume of business.This phaseof the investigation revealed that Respondent Employer's operations did not inde-pendently meet the Board's standards for assertion of jurisdiction over retail enter-prises.The Board agent made no inquiries respecting Respondent Employer's pos-sible affiliation with any employer association and Dores, who was not representedby counsel at that time, volunteered no information in that regard.The Board agentmade no inquiry of Respondent Local 45, ABC, respecting the question of jurisdiction.3.On March 13, 1962, the Board agent successfully solicited withdrawal of bothcharges.4.On March 15, 1962, the Regional Director notified all parties that the chargeshad, with his approval, been withdrawn without prejudice.5.On June 7, 1962, O'Brien instituted proceedings before the Massachusetts StateLabor Relations Commission, alleging as violations of State labor legislation, thesame acts which had formed the basis of his charges previously filed with the Board.6.On April 22, 1963, Respondent Employer, through its counsel, raised the ques-tion of jurisdiction before the Massachusetts State Labor Relations Commission,presenting evidence to the effect that Respondent Employer was, and at all timesmaterial had been, a member of the Greater Boston Master Hebrew Bakers Associa-tion, an employer association which clearly met National Labor Relations Boardstandards for assertion of jurisdiction and over which the Board had asserted juris-diction in Case No. 1-RM-450, in which case the Regional Director had issued aDecision and Direction of Election on April 12, 1963.7.On or about April 23, 1963, the Massachusetts State Labor Relations Commis-sion dismissed O'Brien's charge on jurisdictional grounds, noting that RespondentEmployer clearly was subject to the jurisdiction of the Board.8.On June 1, 1963, O'Brien, through his attorney, requested the Regional Directorto reopen Cases Nos. 1-CA-3739 and 1-CB-753.9.On July 22, 1963, the Acting Regional Director sent a letter to all parties advis-ing them that the approval of the withdrawal requests in Cases Nos. 1-CA-3739 and1-CB-753 was revoked and that the cases were being reopened for further investiga-tion into the merits of the allegations.10.On August 20, 1963, the Acting Regional Director advised the parties that hewas refusing to issue a complaint in Cases Nos. 1-CA-3739 and 1-CB-753 on theground that the investigation had disclosed insufficient evidence of violations.11.On August 30, 1963, O'Brien, through his attorney, requested review of theaction of the Acting Regional Director.12.On November 12, 1963, the Acting Regional Director issued a consolidatedcomplaint and notice of hearing in Cases Nos. 1-CA-3739 and 1-CB-753.13.On November 22, 1963, Respondent Local 45, Independent,2 filed a motionto dismiss the complaint on the ground that issuance of a complaint was barred bySection 10(b) of the Act.On November 25, 1963, Respondent Employer filed asimilar motion.On the above facts the sole question of law presented is whether the RegionalDirector may rescind his approval of the withdrawal of the charges, reinstate thecharges, and issue a consolidated complaint when more than 6 months have elapsedafter charges were withdrawn.-The-withdrawal of the charges and approval thereof were based on a mistakenbelief that the Respondent Employer did not meet the Board's standards for theassertion of jurisdiction.The mistake was occasioned by the fact that the Boardagent in investigating the charges failed to ask Philip Dores, who at that time wasthe president and treasurer of Respondent Employer, if the Respondent Employerbelonged to an association. If he had asked that question, the answer would havesupplied the information that the Respondent Employer was a member of the Greater2Now referred to as Respondent Local 45, B & C, pursuant to amendment of complaint. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoston Master Hebrew Bakers Association, an association over whom the Board hasasserted jurisdiction.The General Counsel stresses that Philip Dores withheld thisinformation from the Board agent. I find that Dores did not "withhold" such infor-mation in any derogatory sense that he knew it was material and deliberately con-cealed and failed to disclose it.Dores is not a lawyer and was not represented bycounsel when the Board agent interrogated him. In my opinion, since it neverdawned on the Board agent to ask the pertinent question, it equally never dawnedon Dores to volunteer an answer to an unasked question.Approximately 13 months later, on April 12, 1963, the Board'asserted jurisdictionover the Association and on April 22, 1963, the Employer's counsel raised the ques-tion of the State's jurisdiction, presenting evidence that the Association met theBoard's standards for jurisdiction.On or about April 23, 1963, the State labor relations commission dismissed O'Brien'scharge on jurisdictional grounds, noting that the Respondent Employer was subjectto the jurisdiction of the Board.Then followed the revocation of the withdrawalof the charges and the issuance of the consolidated complaint.I recognize that if the consolidated complaint be finally dismissed, O'Brien willbe left without relief and deprived of his statutory remedies, because,infra,I havefound that on the merits considered apart from this procedural question, theRespondent Union violated Section 8(b) (2) and (1) (A) of the Act and the Respond-ent Employer violated Section 8(a) (3) and (1) of the Act.Conclusion as to the Procedural MatterFor the reasons stated at the hearing, and on the record when I dismissed theconsolidated complaint, I now confirm such dismissal.IV.FURTHERFINDINGSSince the Board may reverse the dismissal of the consolidated complaint and holdthat the consolidated complaint is supported by adequate charges, I make the follow-ing further findings.The consolidated complaint alleged in Case No. l-CA-3739 that in violation ofSection 8(a)(3) and (1) of the Act on or about February 4, 1962, the RespondentEmployer through its agent Philip Dores, discharged its employee Charles T. O'Brienand at all times since has refused and/or failed to reinstate him to his former or sub-stantially equivalent position of employment.The answer of Respondent Employerdenied such allegations and for a further answer averred that O'Brien was dischargedon February 5, 1962, because of his failure to provide for a replacement during hisabsence on February 4, 1962, in accordance with established procedure, his conten-tious deportment and his use of vulgarity; and that O'Brien was rehired on April 24,1963, and discharged again on or about May 1, 1963, because of coming in 3 hourslate,which conduct resulted in hundreds of dollars of merchandise being spoiled.The consolidated complaint alleged in Case No. 1-CB-753 that in violation ofSection 8(b)(2) and (1) (A) of the Act, Respondent Local 45, ABC, through itsagent George Newman, caused and attempted to cause Respondent Employer to dis-charge Charles T. O'Brien .3The answer of Respondent Local 45, ABC, denied thatGeorge Newman was authorized or acted as an agent of Local 45, ABC, in causingthe discharge of O'Brien.The answer of Respondent Local 45, B & C (formerlyBakers Union Local 45 of Boston), denied that the charges referred to in the com-plaint are still pending and denied that there is now any such entity as Local 45,ABC, and further denied that on or about February 4, 1962, Local 45, ABC, throughitsagent George Newman, caused and attempted to cause Respondent Employer todischarge O'Brien.The FactsCharles T. O'Brien, the Charging Party, worked as a baker for the RespondentEmployer for approximately 41/2 years until his discharge on or about February 4,1963.He was a member of Respondent Local 45, ABC. Itwwas,a practice-that ifa baker wanted time off and received permission from his employer to be away fromwork then the employer or the employee would notify the Union so that a.replace-ment could be sent by the Union.A few days prior to February 4, 1962, O'Brien requested and obtained permissionfrom Philip Dores to be away from work from midnight Sunday, February 4, until8 a.m. Monday. O'Brien did not notify the Union at any time that he had obtained3 George Newman at all times during 1962was businessagent for Local 45, ABC, andin February 1963 becamebusinessagent foi Local 45, B & C. SILVER BAKERYINC. OF NEWTON435permission to be away from work,although he attempted to telephone George New-man, the business agent,on Friday,February 2, without success.Newman did not know of the need for a replacement until Philip Dores telephonedto him on Sunday, February 4, to ask who was the replacement to be sent that night.Newman then tried unsuccessfully to reach O'Brien by telephone but O'Brien wasnot at home and upon his return O'Brien was told of the call and telephonedNewman. Newman asked O'Brien "what the hell are you trying to do," and informedO'Brien that Dores had called him to ask who was replacing O'Brien.When O'Briensaid he had permission from Dores to be away from work, Newman replied, "Youson-of-a-bitch.You are going to work tonight or you will never work at all."O'Brien.did not work from midnight Sunday, February 4, through 87a:nf..,-Monday,February 5.The Union supplied his replacement.On Monday, February 5, during O'Brien's absence from home, Dores calledO'Brien'smother,Mrs.Boehler(formerlyMrs. O'Brien),and when she told himO'Brien was not at home, he said he wanted her to tell O'Brien not to report for workthat night;thatNewman had telephoned him (Dores)and told Dores to tellO'Brien not to go in to work that night because if he did Newman would pull outevery man working there.When she asked Dores how "you people could do a thinglike this" after all the years O'Brien had worked faithfully for him, Dores replied,"Don't blame me Mrs. O'Brien because I am in the middle.Mr. Newman hasordered me to do this. There isn't a thing I can do. I have been put in the middleby Mr. Newman."When O'Brien returned home in the afternoon of Monday, February 5, he triedto telephone Dores but was unable to reach him.He did not go to work at mid-night Monday as expected because of Dores' message to him relayed by his mother.On Monday, February 5, Leo O'Brien(Charles O'Brien's brother) telephonedDores and asked what had happened.Dores told him that Newman was on the war-path and would not let his brother work.Dores asked Leo O'Brien to speak toNewman to see if he could straighten out the situation.Leo O'Brien telephoned toNewman on that same day or the day following and Newman(referring to CharlesO'Brien)in the conversation said"that little bastard will never work again as longas I am here." The credited testimony of Leo O'Brien on which the foregoing isfound stands uncontradicted.About 10 a.m. Tuesday, February 6, Charles O'Brien telephoned Newman andsaid he understood Newman had told Dores that if O'Brien went to work Newmanwould pull-all the union men out of the shop.New_man denied he said that to Doresand said that Dores had fired him.O'Brien then telephoned Dores and asked ifhe had fired him.Dores replied,"Charlie, don'tput me in the middle. I didn't fireyou ... George Newman fired you and George said if you came into work he wouldpull all the union men out of the shop one by one."O'Brien did not work Tuesday night.On Wednesday, February 7, O'Brien, accompanied by his friend Richard Keogh,went to the bakery and asked Dores to put him back to work.Dores replied hewould like to but was afraid of Newman who said he would pull all the men out ofthe shop.Dores asked O'Brien to see Newman and O'Brien agreed.Again O'Brienasked Dores to be put back to work and he received, the same reply from Dores.Keogh corroborated O'Brien's testimony .4Later that day O'Brien went to see New-man.He asked if hehad any workfor him and Newman said no.'On cross-examination an attempt was made to establish an inconsistency in O'Brien'stestimony.On the witness stand O'Brien had testified that Dores had not suggested heapologize to NewmanItwas pointed out to O'Brien that in his affidavit he had saidthat Dores had told him he should apologize to Newman.However,O'Brien's testimonyon the witness stand respecting the matter of an apology was given not in the broad con-text of the statement in his affidavit but in a much narrower context which had beenestablished by the preceding questions of Respondent's attorney.Thus, Respondent's at-torney had inquired whether O'Brien had called Dores and/or Newman a "Jew bastard"O'Brien denied having used such languageRespondent Employer's attorney having thuslimited the scope of the inquiry, then asked O'Brien whether Dores had suggested anapology.In this limited context which was entirely different from the context set forthin his written affidavit,O'Brien gave a negative answer.Keogh also testified in answerto a question by Respondent Employer's attorney,that Dores had not asked O'Brien toapologize.The entire context of his testimony however, shows that he simply could notremember the use of that exact word but that he would not dispute the fact that Doreshad in some way suggested that O'Brien work out his difficulties with Newman. In thesecircumstances I do not consider there was'any material inconsistency between O'Brien'saffidavit and the testimony of either O'Brien or Keogh. 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn Wednesday, February 14, O'Brien went to the bakery again accompanied byKeogh.O'Brien asked Dores to accompany him to theunionhall and tell Newmanhe had not fired O'Brien.Dores said he would like to but was afraid Newman wouldpull all the menout of the shop.After February 14, O'Brien telephoned Newman 10 or 12 times and asked forwork, but Newman said he had no work for him. 'About 10 days after February 14, O'Brienagainasked Dores to put him back towork but Dores said he could not, that Newman was the boss; and if he did putO'Brien back to work he would not get any more men.The foregoing findings are based on the testimony, which I credit, of Charles T.O'Brien, Leo E. O'Brien, Richard P. Keogh, and Mrs. Margaret Boehler. I discreditthe testimony of George S. Newman and Philip Dores wherein such testimony contra-dicts the foregoing findings.5Other evidence in the record establishes beyond question that Newman had soughtand caused the discharge of Charles, O'Brien.Newman's testimony to the contrary'isdiscredited.Both Newman and Dores testified to a telephone conversation betweenthem prior to the conversation between Newman and O'Brien. On cross-examinationGeneral Counsel asked Dores whether or not in a telephone conversation, Newmanhad told Dores that as far as he (Newman) was concerned, O'Brien was through.Dores denied that Newman ever made that statement.Dores was then confrontedwith his prehearing affidavit in which he had stated that Newman told him O'Brienwas through.After examining the affidavit, Dores then testified from present recol-lection that Newman had in fact told him that O'Brien was-through. Such an admis-sion constituting as it does an admission against interest, establishes that Newmanhad demanded the discharge of O'Brien, and from that it is a reasonable inferencethat any subsequent action by Dores was taken directly as a result of Newman'sstatement.At another part of his testimony Dores further admitted telling O'Brien that hehad not fired O'Brien. Such a damaging admission, since it goes to the very heart ofthe case, directly contradicts the Respondent Employer's defense that it was theemployer who decided to discharge O'Brien.After eliciting that admission, GeneralCounsel asked Dores whether he had ever told O'Brienthat Newman had said he(O'Brien) was fired.Dores did not deny having made such a statement but answeredby saying he could not recall.When the General Counsel asked Dores whetherNewman had said he did not want O'Brien working, Dores again failed to answer inthe negative but simply replied he could not recall.When General Counsel askedDores whether Newman had stated that he would pull all of the men out of theshop in the event that O'Brien went to work, Dores failed to deny that Newman hadmade such a statement and testified that he could not remember.Newman's threats to pull the men out of the shop would be extremely credible andserious in the eyes of Dores because of the past history in the shop.Thus, O'Brientestified that Newman had pulled the men out of the shop on a previousoccasion in1960, and that Newman himself had told O'Brien onthat occasion not to go to work.Both Newman and Dores admitted that Newman had pulled the men out on thatprior occasion.When the General Counsel inquired whether Dores had discussed with O'Brienthe subject of not getting his men, Dores replied, "If there was any subject discussed,itwas just shortly. I cut it short. I didn't want to make any long discussions ofanythingof that sort."[Emphasis supplied.]Sucha damaging admission againcorroborates the testimony of O'Brien.About 5 or 6 weeks after the discharges of Charles O'Brien, Dores called LeoO'Brien, and asked him to come into the shop.When Leo arrived at the shop, Doresoffered to give both Leo and Charles jobs in the shop which would then be operatedas a nonunion shop. The General Counsel in his brief points out, and I agree, that5 The demeanor of Dores and Newman, in my opinion, fits the description that thedemeanor of a witness ". . . may satisfy the tribunal, not only that the witness' testimonyisnot true, but that the truth is the opposite of his story; for the denial of one, whohas a motive to deny, may be uttered with such hesitation, discomfort, arrogance ordefiance, as to give assurance that he is fabricating,and that, if he is, there is no al-ternative but to assume the truth of what he denies."Dyer v, MacDougall,201 F. 2d265, 269.That comment, in my opinion, applies to the testimony of Dores and Newmanon crucial issues,apart from their admissions.0 SILVER BAKERYINC. OF NEWTON437this testimony simply shows that Dores had no animosity toward Charles O'Brienand that such an offer to Charles O'Brien is hardly in keeping with the Employer'sdefense that Dores himself decided to discharge O'Brien. It is in accord with thetestimony of O'Brien to the effect that Dores on several occasions said that he wouldlike to take O'Brien back but was afraid of George Newman.When Newman was questioned by his attorney inquiring whether Newman hadtold O'Brien he would fire O'Brien, Newman replied, "I don't have the power to hireor fire, I did not."When he was asked whether he had told Dores he would pull themen out of the shop, Newman replied, "I never did, it would be a violation."The record shows that Newman never referred O'Brien'for work after the eventsof early February 1962.Newman testified that O'Brien was later referred to workby the Union.On cross-examination, however, General Counsel elicited the admis-sion that O'Brien was referred for only 3 days of work and that such referral wasmade by Union Agent Norman at a time when Newman was out of town and thatO'Brien was never again referred for work. It is reasonable to infer that this onereferral of O'Brien occurred without the knowledge or sanction of Newman.Respondent Employer contends that it was Dores on his own initiative who dis-charged O'Brien.A document stating that O'Brien was being discharged by Doreswas admitted into evidence which on its fact indicates that Dores had written to theUnion to advise Newman that he (Dores) was discharging O'Brien., Cross-examina-tion of Newman and Dores, however, showed the fact to be quite the contrary. New-man admitted that the letter in question was typed in the union hall by Union AgentNorman on the Union's typewriter.Newman testified that when Dores arrived atthe union hall he had no document in his possession,but that he sat down in theunion hall and wrote out the letter in longhandwhile Newman watched.Newmantestified that he then read the handwritten statement, Norman typed it, and Doresthen signed it.Dores made similar admissionsbut thereis one major inconsistencybetween the testimony of Newman and Dores. Newman testified that Dores arrivedat the union hall without any document and sat down in the union hall and wrote theletter.Dores testified that his accountant wrote the handwritten statement for himin his own office at the bakery and that he had the handwritten statement with himwhen he arrived at the union office. It is clear to me however, that Dores did notdischarge O'Brien and then notify the Union.The facts to me indicate that, on thecontrary,Dores went to the union hall, that Newman dictated the discharge ofO'Brien, and then instructed Dores to perform the ministerial function of signing thedischarge letter which Union Agent Norman and Newman had conceived, composed,and then typed.Thus, it is clear that Dores performed the ministerial act of dis-charging O'Brien by way of affixing his signature to a letter at the specific directionand demand of the union agent.The rule requiring an employee to notify the Union of an intended absence wasan informal rule. It does not appear in the_contragt which is in evidence. In addi-tion,'Newman admitted that the rule does not appear in-the-bylaws-of the Union andhas never been distributed in writing t6-the eployees but appears only in the-min-utes of 'a-union meeting-- Thus-,if-is clear that`the rule is not part of the contractualarrangement or the hiring hall agreement between the Union and the Employer butis simply an internal ruleof the Union.The Respondent Employer has moved to dismiss the complaint on the ground thatthe allegations contained therein do not make out a cause of action.That motionisdenied on the ground that the complaint clearly states a "cause of action" underthe Act.The aforementioned acts of the Respondents are such as would upon a proper com-plaint constitute unfair labor practices within the meaning of Section 8(a)(3) and(1) and Section 8 (b) (2) and (1) (A) of the Act and require appropriate remedialaction.I find it unnecessary to determine whether Local 45, B & C, is the successor, alterego, and continuance of Local 45, ABC, which is still in existence for any remedialorder may be directed to Local 45, ABC, its officers, representatives, agents,suc-cessors,and assigns.Such determination can be disposed of in the compliance stage,if reached, in these proceedings.RECOMMENDED ORDERThe dismissal of the consolidated complaint should be affirmed.